 
Comprehensive line of credit contract
 
Contract No: shenfaxinzhou20110505001
 
Party A: SHENZHEN DEVELOPMENT BANK CO., LTD. Shenzhen Xinzhou Sub-branch
 
Add: Zhongchengtianyi Building, Xinzhou Road, Futian District, Shenzhen,
Guangdong, China

Tel: 23480048 Fax: 23480054 Head: Nannan Fu  Position: President

 
Party B: SHENZHEN HIGHPOWER TECHNOLOGY CO., LTD.
 
Add: Building A2, Luoshan Industrial Zone, Shanxia, Pinghu, Shenzhen, Guangdong,
China

Tel: 89686236 Fax: 89686819 Legal Representative: Dangyu Pan Postcode: 518111

 
In accordance with the relevant laws and regulations, Party A and Party B
reached this agreement after the willing negotiation, and both sides are willing
to abide by the following clauses.
 
Article 1 Content of Comprehensive line of credit
 
1. Amount of Comprehensive line of credit
 
RMB ONE HUNDRED MILLION ONLY (RMB 100,000,000.00)
 
Currency exchange rate shall be the quotation on the day actual business happens
announced by Party B except RMB.
 
2. The period of comprehensive line of credit: from May 5th 2011 to Nov. 8th
2011. During this period, the loan under this contract is revolving and can be
used many times. The method, amount, duration, etc. shall be determined by both
sides. But the total balance of various credits under this contract shall not
more than the comprehensive line of credit.
 
Start date of actual businesses should be within the duration of the contract
and termination date depends on specific contracts.
 
If party A doesn’t give party B any credit in six months, this comprehensive
line of credit shall be an automatic termination.
 
Article 2 Transfer credit under the line of credit
 
The debtor shall not transfer the line of credit to other third party.
 
Article 3 This contract is signed according to PRC laws, and applicable to PRC
laws. If there is a dispute during the performance of the contract, Party A and
Party B should negotiate or mediate; if negotiation or mediation fails, the
dispute shall be settled by the People’s court in party A’s location.
 
Article 4  Coerce execution notarization:
 
The two parties shall not enter into coerce execution notarization.
 
Article 5 Other matters agreed by both parties:
 
(1)
If Party B use the credit with bank acceptance bill or commercial acceptance
bill, Party B should complete the deposit balance at least one month earlier,
otherwise Party A has the right to view this as an early maturity. (2) The party
B shall not be permitted to distribute profits during credit period; otherwise
party A has the right to view this as an early maturity..

 
 
 

--------------------------------------------------------------------------------

 
 
Article 6 This agreement is written in three originals, two for Party A, and one
for Party B. Each original enjoy the equally authentic.
 
Article 7 The way of comprehensive credit
 
The ways of comprehensive line of credit include but not limited to the
following:
 
Loans, lending, bill acceptance and discount, overdraft, factoring, guarantees,
loan commitments, letters of credit, etc.
 
The specific way of credit subjects to the specific business contract signed by
the two sides.
 
Article 8 The use of comprehensive credit line
 
The applicant of the comprehensive credit line should be Party B, and examined
and approved by Party A, then the two sides sign the corresponding business
contract.
 
Article 9 Statement, guarantee and commitment of party B
 
1. Party B is a validly existing and good reputation company founded in the
judicial area, with all the corporate rights and government licensing and
approval in current business.
 
2. Party B has the legal power, right and authority to sign, deliver and perform
this contract. This contract constitutes a valid and binding agreement to Party
B, and according to the clauses of the contract, execution can be done to Party
B.
 
3. Party B guarantees that the information provided is true, complete, legal,
valid, and does not contain any false record, misleading statement or
significant omission
 
4. Party B hereby promises to completely performance all obligations in good way
under the contract, and without prior written consent of Party A, Party B shall
not make any behavior (including Party B shall act but not, or should not act
but act) to endanger the realization of claims under the contract.
 
5. Party B hereby promises to give a written notice to Party A within ten days
when changes residence, mailing address, telephone number and business scope,
legal representative etc. If party B does not fulfill the obligation to notify
Party A, the notice and documents are deemed to have been delivered in
accordance with the original mailing address.
 
6. Party B hereby confirms that signing this contract is the true meaning by
having carefully reviewed and fully being aware of and understanding all the
terms of this contract.
 
Article 10. Particular agreement on group client and related transactions
 
1. Group clients are enterprise legal persons with the following
characteristics:
 
(1) Control other enterprise legal persons or controlled by other enterprise
legal persons directly or indirectly on the equity or management;
 
(2) Controlled together by a third enterprise’s legal person;
 
(3) Major investment individuals, key management personnel or close family
members (including immediate family members within three generations and
collateral relatives within two generations) common control directly or
indirectly;
 
(4) There are other association, may not transfer assets and profits at fair
prices, should be treated as customers of the Group for credit management
 
2. As a group client, party B should write a report to party A within ten days
from the date that a transaction covers more than 10% of the net assets. The
report includes related parties of the transaction, items of the transaction and
the nature of the transaction, the transaction amount or the corresponding
percentage and the pricing policies (including those with no or only a nominal
amount of the transaction).
 
 
 

--------------------------------------------------------------------------------

 
 
Article 11 Event of default and liability for breach of contract
 
1. Event of default
 
One of the following circumstances shall be viewed as a default:
 
(1) Party B breaches this contract or fails to fulfill its duties and
obligations, or expressly states or indicates by its conduct that it will not
perform its obligations under a contract.
 
(2) The relevant certifications and documents Party B submitted to or any
announcements Party B made are untrue, inaccurate, incomplete or contain any
false records, misleading statements or major omissions.
 
(3) Party B conceals the true important information, and doesn’t cooperate with
party A on investigation, examination, inspection.
 
(4) Party B’s unauthorized changes of the use of the loan, misappropriates loans
or uses bank loans for illegal transactions.
 
(5) Party B violates similar contracts signed with party A or any other thirty
parties, or issues any bonds, or enters into litigation or arbitration arise
from bonds issuance.
 
 (6) Party B's guarantor breaches of the guarantee contract (including but not
limited to the credit contract, mortgage contract, pledge contract) occurred an
event of default under the guarantee contract, or the guarantee contract does
not came into effect, or invalid or revoked.
 
(7) To Party B there exists indolent management and recourse due debt or it
transfers property or uses other ways to avoid debts by ways of gratis,
unreasonably-low price and other improper means.
 
(8) Party B uses the false contracts and arrangements signed with any other
third party (including but not limited to Party B's related parties), including
but not limited to use notes receivable that with no real transactions to obtain
Party A’s or other banks’ funds or credit.
 
(9) Party B evades bank debts on purpose through related party transactions or
other ways.
 
(10) There are major problems in Party B’s business circumstances, such as
deteriorated financial situation, significant financial loss, loss of assets
(including but not limited to loss of assets because of the external security),
or other financial crisis.
 
(11) Party B is subject to administrative penalties, criminal sanctions because
of illegal operations or being investigated by authorities, and may be subject
to administrative penalties, criminal sanctions.
 
(12) Party B is subject to spin-off, merger, major merger, acquisition or
restructure a significant disposal of assets, capital reduction, liquidation,
reorganization, revocation, declared bankrupt, dissolution, etc.
 
(13) The controlling shareholder or actual controller of Party B changes, and
party A deem that it already has or may endanger the claims under this contract,
or major events happen to party B's controlling shareholders, actual
controllers, legal representative, senior management staff.  Including but
limited to be subject to administrative penalties, criminal sanctions because of
illegal operations or being investigated by authorities, or may be subject to
administrative penalties, criminal sanctions, or enter into litigation or
arbitration, serious deterioration of the financial situation, declaring
bankruptcy or dissolution, etc.
 
(14) Party B’s industry has adverse change, Party A considers which has or may
endanger to achieve claims of this contract.
 
(15) Party B does not settle the accounts or deposit money or other related
businesses at party A ‘s bank in accordance with the contract.
 
 
 

--------------------------------------------------------------------------------

 
 
(16) Other situations that endanger or may endanger the realization of claims
under this contract associated with Party B.
 
2. Liability for breach of contract
 
Under the above circumstances, party A shall have rights to,
 
(1) Adjust, cancel or suspend the comprehensive credit line under this contract,
or adjust the valid period.
 
(2) Declare that all or part of the debt will due and request party B to repay
all or part of the due debt immediately.
 
(3) Request party B to add additional guarantee, or take other measures to
ensure that the lawful rights and interests of Party A shall not be violated.
 
(4) Party A shall have the right to deduct the money from Party B’s account or
the guarantor’s account directly to pay off all the debt that Party B owed under
the contract (including debt that Party A requests to pay in advance), without
prior consent of Party B.
 
(5) Party A shall have the right to perform the guarantee, demand the guarantee
to realize the liability of the guaranty, or dispose of the collateral and/or
the pledge to realize creditor's rights.
 
Article 12. This agreement becomes effective after being signed (it should be
signed and stamped by authorized person).
 
 
/s/ Nannan Fu
 
Party A (Stamp)
Signature of legal representative or deputy:
Date: May 5th, 2011


 
/s/ Dang Yu Pan
 
Party B (Stamp)
Signature of legal representative or deputy:
Date: May 5th, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
The Maximum Amount Guarantee Contract
 
Contract No.: 20110505001-1
 
Party A: SHENZHEN DEVELOPMENT BANK CO., LTD. Shenzhen Xinzhou Sub-branch
 
Add: 1st F, Zhongchengtianyi Building, Xinzhou Road, Futian District,
Shenzhen,Guangdong, China

Tel: 23480048 Fax: 23480054 Head: Nannan Fu  Position: President

 
Party B (guarantor): Dangyu Pan
 

Type of certificate: ID card ID number:

 
In order to perform the contract (hereinafter referred to as the principal
contract) between Party A and Shenzhen Highpower CO., LTD (hereinafter referred
to as the debtor)，Party B is willing to be the guarantor of the debtor under the
principal contract and take joint liabilities. Party A and Party B reached this
agreement after the willing negotiation and both sides shall abide by the
following clauses.
 
Article 1 range of guarantee
 
Under this comprehensive line of credit contract No. 20110505001-1 ，all the
liabilities the debtor should take (including contingent liabilities), the
principal, interest, penalty interest and compound interest, claims fees. The
maximum principal is RMB ONE HUNDRED MILLION ONLY (RMB 100,000,000.00)
 
Interest, penalty interest and compound interest are calculated in accordance
with the master contract until the date of the debt paid off. The cost of
achieving debt includes but not limited to expenses of notice, express,
identification, litigation, lawyer, travel, assessment, auction, property
preservation, mandatory execution, etc.
 
Currency exchange rate shall be the quotation on the day actual business happens
announced by Party B except RMB.
 
Article 2 the period of guarantee
 
From the effective date of this contract until the due date of all the concrete
credit debts under the principal contract plus two more years. The period of any
specific contract is calculated separately, and if any credit defers, the period
also defers two years from the due day of credit.
 
Article 3 The debtor shall not transfer the line of credit to other third party.
 
Article 4 Other matters agreed by the 2 parties: No other matters
 
Article 5 This agreement is written in three originals, two for Party A, and one
for Party B and debtor. Each original enjoy the equally authentic.
 
Article 6 Coerce execution notarization
 
The two parties shall not enter into coerce execution notarization.
 
Article 7  responsibility of guarantee
 
Party B shall take the joint guarantee liability for all the debts (including
contingent liabilities) the principal, interests, penalties and compound
interest, claim fees. If the debtor does not fulfill the repayment obligations
when the credit is due (including contract expires and early maturity) or other
occurrence of the default under the contract, party A can either claim on the
debtor, or directly claim on Party B for compensation. Party B irrevocably
authorized party A to debit the due amount directly from the Party B's bank
account if the debtor does not fulfill the repayment obligations when the credit
is due (including contract expires and early maturity) or other occurrence of
the default under the contract.
 
 
 

--------------------------------------------------------------------------------

 
 
Whether or not the debtor or a third party provides the property security
(mortgage or pledge), party A has the right to request Party B to take the
responsibility of guarantee without first dispose of collateral.
 
Article 8 The guarantee of the contract is independent, and is not affected by
other guarantor’ securities.
 
Article 9 The guarantee of the contract is irrevocable, and it is not effected
by any contract signed between debtor and any other party or changed by debtor's
bankruptcy, insolvency, loss of business qualifications, amendment of the
Articles of Association
 
Article 10 Event of default and liability for breach of contract
 
1. Events of default
 
One of the following circumstances shall be viewed as a default:
 
(1) Party B fails to fulfill its duties and obligations, or expressly states or
indicates by its conduct that it will not perform its obligations under the
contract.
 
(2) The relevant certifications and documents Party B submitted to or any
announcements Party B made are untrue, inaccurate, incomplete or contain any
false records, misleading statements or major omissions.
 
(3) Party B conceals the true important information, and doesn’t cooperate with
party A on investigation, examination, inspection.
 
(4) To Party B there exists indolent management and recourse due debt or it
transfers property or uses other ways to avoid debts by ways of gratis,
unreasonably-low price and other improper means.
 
(5) Party B violates similar contracts signed with party A or any other thirty
parties, or issues any bonds, or enters into litigation or arbitration arise
from bonds issuance.
 
(6) The guarantee contract is invalid or revoked.
 
(7)The debt of principal contract expires or has a early maturity, all or part
of the debt is not paid off.
 
(8) Party B evades bank debts on purpose through related party transactions or
other ways.
 
(9) when Party B is a enterprise:
 
9.1 There are major problems in Party B’s business circumstances, such as
deteriorated financial situation, significant financial loss, loss of assets
(including but not limited to loss of assets arise from guarantee for external
parties ), or other financial crisis.
 
9.2 Party B is subject to administrative penalties, criminal sanctions because
of illegal operations or being investigated by authorities, and may be subject
to administrative penalties, criminal sanctions.
 
9.3 Party B is to spin-off, merger, major merger, acquisition or restructure, a
significant disposal of assets, capital reduction, liquidation, reorganization,
bankruptcy, dissolution, etc.
 
9.4 The controlling shareholder or actual controller of Party B changes, and
party A deem that it already or may endanger the claims under this contract, or
major events happen to Party B's controlling shareholders, actual controllers,
legal representative, senior management staff.  including but limited to be
subject to administrative penalties, criminal sanctions because of illegal
operations or being investigated by authorities, or may be subject to
administrative penalties, criminal sanctions, or enter into litigation or
arbitration, serious deterioration of the financial situation, declaring
bankruptcy or dissolution, etc.
 
 
 

--------------------------------------------------------------------------------

 
 
9.5 Party B’s industry changes adversely, Party A considers which has or may
endanger the claims under this contract.
 
(10) When Party B is an individual:
 
10.1 Disability, unemployment, relocation, job changes, business changes and any
other changes that party A believes already have affected or may affect Party B
to fulfill security responsibilities.
 
10.2 Party B is held criminally responsible, or by other enforcement measures or
to restrict a right taken by the relevant authorities that has been or may
affect Party B to fulfill security responsibilities.
 
10.3 The heir or legatee of Party B waive inheritance, bequest, or accept the
inheritance, bequest, but refuse to assume security responsibility.
 
(11) Other situations that have affected or may affect Party B to fulfill
security responsibilities.
 
2. Liability for breach of contract
 
Under the above circumstances, party A shall have rights to,
 
(1) Require Party B to take guarantee responsibility, and deduct the outstanding
amount from Party B’s account for all the debts (including contingent
liabilities) the principal, interests, penalties interests and compound
interest, claim fees ( including but not limited to expenses of litigation,
lawyer, notarization, execution, etc.)
 
(2) Require Party B to provide new guarantee that satisfies party A’s
requirements including but not limited to mortgage or pledge
 
(3) To require Party B to repay all damage of Party A
 
(4) Claim subrogation to debtor of Party B, in accordance with the requirements
of Party A,Party B needs to provide all necessary cooperation and assistance,
and Party B shall bear the cost.
 
(5) Request the people's court for revocation of the behaviors that party B
waive due credit or transfer property or dispose of assets freely or with
manifestly unreasonably low price
 
(6) Claim other relief measures according to law and the contract.
 
Article 11 Party A has the right to require the debtor to repay the credit
according to law when the principal contract or the specific contract is invalid
for whatever reason. When the situation above occur, the contract is not
affected, and Party B still take guarantee responsibility for the contract.
 
Article 12 the statement, guarantee and promise of Party B
 
1. Party B has the legal power, right and authority to sign, deliver and perform
this contract. This contract constitutes a valid and binding agreement to Party
B, and according to the terms of the contract execution can be done to Party B.
 
2. Party B is a validly existing and good reputation company founded in the
judicial area, with all the corporate rights and government licensing and
approval in current business.
 
3. Party B guarantees that the information provided is true, complete, legal,
valid, and does not contain any false record, misleading statement or
significant omission
 
4. Party B hereby promises to completely performance all obligations in good way
under the contract, and without prior written consent of Party A, Party B will
not make any behavior (including Party B shall act but not, or should not act
but act) to endanger the realization of claims under the contract.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Party B hereby promises to give a written notice to Party A within ten days
when changes residence, mailing address, telephone number and business scope,
legal representative, etc. If Party B does not fulfill the obligation of
notifying Party A, the notice and documents are deemed to have been delivered in
accordance with the original mailing address.
 
6. Party B hereby confirms that signing this contract is the true meaning by
having carefully reviewed and fully being aware of and understanding all the
terms of this contract.
 
Article 13 amendment the contract
 
1. Agreed by both parties, the contract can be amended or canceled in written
form.
 
2. Party A should notify Party B in time before the amendment, and Party B still
take guarantee responsibility for the amended contract after agreement. But when
the amendment of contract reduces the credit of debtor (including but not
limited to the less of credit amount or the period), Party B shall be deemed to
have agreed the amendment and Party A need not to notify Party B, Party B still
take guarantee responsibility for the amended contract.
 
Article 14 The duration of this contract, Party A take tolerance, indulgence or
delay to any breach of the act or delay of Party B under this contract that
shall not prejudice, influence or restrict all the rights of creditor in
accordance with the contract and relevant laws and regulations, and should not
be regarded as the permission to any acts of destruction under the contract or
give up the right to take action on existing or future violations.
 
Article 15 Applicable law and dispute settlement
 
1. This contract is signed in accordance with PRC laws and applicable PRC laws.
 
2. x The contract dispute can be resolved in accordance with the main contract.
 
Article 16 This agreement becomes effective after signed by authorized
representatives (if natural person, it should be signed by this natural person,
if legal person or other organization, it should be signed and stamped by
authorized person).
 


/s/ Nannan Fu
 
Party A (Stamp)
Signature of legal representative or deputy:
Date: May 5th, 2011


 
/s/ Dang Yu Pan
 
Party B (sign)
Signature of legal representative or deputy:
Date: May 5th, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
The Maximum Amount Guarantee Contract
 
Contract No.: 20110505001-2
 
Party A: SHENZHEN DEVELOPMENT BANK CO., LTD. Shenzhen Xinzhou Sub-branch
 
Add: 1st F, Zhongchengtianyi Building, Xinzhou Road, Futian District,
Shenzhen,Guangdong, China

Tel: 23480048 Fax: 23480054 Head: Nannan Fu  Position: President



Party B (guarantor): SPRINGPOWER TECHNOLOGY(SHEN ZHEN)CO.,LTD
 
Add: Building A2, Luoshan Industrial Zone, Shanxia, Pinghu, Shenzhen, Guangdong,
China

Tel: 89686236  Fax: 89686819 Legal Representative: Dangyu Pan     Postcode:
518111

 
In order to perform the contract (hereinafter referred to as the principal
contract) between Party A and Shenzhen Highpower CO., LTD (hereinafter referred
to as the debtor), Party B is willing to be the guarantor of the debtor under
the principal contract and take joint liabilities. Party A and Party B reached
this agreement after the willing negotiation and both sides shall abide by the
following clauses.
 
Article 1 range of guarantee
 
Under this comprehensive line of credit contract No. 20110505001-2, all the
liabilities the debtor should take (including contingent liabilities), the
principal, interest, penalty interest and compound interest, claims fees. The
maximum principal is RMB ONE HUNDRED MILLION ONLY RMB 100,000,000.00)
 
Interest, penalty interest and compound interest are calculated in accordance
with the master contract until the date of the debt paid off. The cost of
achieving debt includes but not limited to expenses of notice, express,
identification, litigation, lawyer, travel, assessment, auction, property
preservation, mandatory execution, etc.
 
Currency exchange rate shall be the quotation on the day actual business happens
announced by Party B except RMB.
 
Article 2  the period of guarantee
 
From the effective date of this contract until the due day of all the concrete
credit debts under the principal contract plus two more years. The period of any
specific contract is calculated separately, and if any credit defers, the period
also defers two years from the due day of credit.
 
Article 3  The debtor shall not transfer the line of credit to other third
party.
 
Article 4  Other matters agreed by the 2 parties: no
 
Article 5  This agreement is written in three originals, two for Party A, and
one for Party B and debtor. Each original enjoy the equally authentic.
 
Article 6  coerce execution notarization
 
The two parties shall not enter into coerce execution notarization.
 
 
 

--------------------------------------------------------------------------------

 
 
Part 7 responsibility of guarantee
 
Party B shall take the joint guarantee liability for all the debts (including
contingent liabilities) the principal, interests, penalties and compound
interest, claim fees. If the debtor does not fulfill the repayment obligations
when the credit is due (including contract expires and early maturity) or other
occurrence of the default under the contract, party A can either claim on the
debtor, or directly claim on Party B for compensation. Party B irrevocably
authorized party A to debit the due amount directly from the Party B's bank
account if the debtor does not fulfill the repayment obligations when the credit
is due (including contract expires and early maturity) or other occurrence of
the default under the contract.
 
Whether or not the debtor or a third party provides the property security
(mortgage or pledge), party A has the right to request Party B to take the
responsibility of guarantee without first dispose of collateral.
 
Article 8 The guarantee of the contract is independent, and is not effected by
other guarantor’ securities.
 
Article 9 The guarantee of the contract is irrevocable, and it is not effected
by any contract signed between debtor and any other party or changed by debtor's
bankruptcy, insolvency, loss of business qualifications, amendment of the
Articles of Association
 
Article 10 Event of default and liability for breach of contract
 
1. Events of default
 
One of the following circumstances shall be viewed as a default:
 
(1) Party B fails to fulfill its duties and obligations, or expressly states or
indicates by its conduct that it will not perform its obligations under the
contract.
 
(2) The relevant certifications and documents Party B submitted to or any
announcements Party B made are untrue, inaccurate, incomplete or contain any
false records, misleading statements or major omissions.
 
(3) Party B conceals the true important information, and doesn’t cooperate with
party on investigation, examination, inspection.
 
(4) To Party B there exists indolent management and recourse due debt or it
transfers property or uses other ways to avoid debts by ways of gratis,
unreasonably-low price and other improper means.
 
(5) Party B violates similar contracts signed with party A or any other thirty
parties, or issues any bonds, or enters into litigation or arbitration arise
from bonds issuance.
 
(6) The guarantee contract is invalid or revoked.
 
(7) The debt of principal contract expires or has a early maturity, all or part
of the debt is not paid off.
 
(8) Party B intends to avoid bank debt through related party transactions or
other ways.
 
(9) when Party B is a enterprise:
 
9.1 There are major problems in Party B’s business circumstances, such as
deteriorated financial situation, significant financial loss, loss of assets
(including but not limited to loss of assets arise from guarantee for external
parties), or other financial crisis.
 
9.2 Party B is subject to administrative penalties, criminal sanctions because
of illegal operations or being investigated by authorities, and may be subject
to administrative penalties, criminal sanctions.
 
 
 

--------------------------------------------------------------------------------

 
 
9.3 Party B is to spin-off, merger, major merger, acquisition or restructure, a
significant disposal of assets, capital reduction, liquidation, reorganization,
bankruptcy, dissolution, etc.
 
9.4 The controlling shareholder or actual controller of Party B changes, and
party A deem that it already or may endanger the claims under this contract, or
major events happen to Party B's controlling shareholders, actual controllers,
legal representative, senior management staff.  including but limited to be
subject to administrative penalties, criminal sanctions because of illegal
operations or being investigated by authorities, or may be subject to
administrative penalties, criminal sanctions, or enter into litigation or
arbitration, serious deterioration of the financial situation, declaring
bankruptcy or dissolution, etc.
 
9.5 Party B’s industry changes adversely, Party A considers it already has or
may endanger the claims under this contract.
 
(10) When Party B is an individual:
 
10.1 Disability, unemployment, relocation, job changes, business changes and any
other changes that party A believes already have affected or may affect Party B
to fulfill security responsibilities.
 
10.2 Party B is held criminally responsible, or by other enforcement measures or
to restrict a right taken by the relevant authorities that has been or may
affect Party B to fulfill security responsibilities.
 
10.3 The heir or legatee of Party B waive inheritance, bequest, or accept the
inheritance, bequest, but refuse to assume security responsibility.
 
(11) Other situations that have affected or may affect Party B to fulfill
security responsibilities.
 
2. Liability for breach of contract
 
Under the above circumstances, party A shall have rights to,
 
(1) Require Party B to take guarantee responsibility, and deduct the outstanding
amount from Party B’s account for all the debts (including contingent
liabilities) the principal, interests, penalties interests and compound
interest, claim fees (including but not limited to expenses of litigation,
lawyer, notarization, execution, etc.)
 
(2) Require Party B to provide new guarantee that satisfies party A’s
requirements including but not limited to mortgage or pledge
 
(3) To require Party B to repay all damage of Party A
 
(4) Claim subrogation to debtor of Party B, in accordance with the requirements
of Party A, Party B needs to provide all necessary cooperation and assistance,
and Party B shall bear the cost.
 
(5) Request the people's court for revocation of the behaviors that party B
waive due credit or transfer property or dispose of assets freely or with
manifestly unreasonably low price
 
(6) Claim other relief measures according to law and the contract.
 
Article 11  Party A has the right to require the debtor to repay the credit
according to law when the principal contract or the specific contract is invalid
for whatever reason. When the situation above occur, the contract is not
affected, and Party B still take guarantee responsibility for the contract.
 
 
 

--------------------------------------------------------------------------------

 
 
Part 12 the statement, guarantee and promise of Party B
 
1. Party B has the legal power, right and authority to sign, deliver and perform
this contract. This contract constitutes a valid and binding agreement to Party
B, and according to the terms of the contract execution can be done to Party B.
 
2. Party B is a validly existing and good reputation company founded in the
judicial area, with all the corporate rights and government licensing and
approval in current business.
 
3. Party B guarantees that the information provided is true, complete, legal,
valid, and does not contain any false record, misleading statement or
significant omission
 
4. Party B hereby promises to completely performance all obligations in good way
under the contract, and without prior written consent of Party A, Party B will
not make any behavior (including Party B shall act but not, or should not act
but act) to endanger the realization of claims under the contract.
 
5. Party B hereby promises to give a written notice to Party A within ten days
when changes residence, mailing address, telephone number and business scope,
legal representative, etc. If Party B does not fulfill the obligation of
notifying Party A, the notice and documents are deemed to have been delivered in
accordance with the original mailing address.
 
6. Party B hereby confirms that signing this contract is the true meaning by
having carefully reviewed and fully being aware of and understanding all the
terms of this contract.
 
Article 13 amendment the contract
 
1. Agreed by both parties, the contract can be amended or canceled in written
form.
 
2. Party A should notify Party B in time before the amendment, and Party B still
take guarantee responsibility for the amended contract after agreement. But when
the amendment of contract reduces the credit of debtor (including but not
limited to the less of credit amount or the period), Party B shall be deemed to
have agreed the amendment and Party A need not to notify Party B, Party B still
take guarantee responsibility for the amended contract.
 
Article 14 The duration of this contract, Party A take tolerance, indulgence or
delay to any breach of the act or delay of Party B under this contract that
shall not prejudice, influence or restrict all the rights of creditor in
accordance with the contract and relevant laws and regulations, and should not
be regarded as the permission to any acts of destruction under the contract or
give up the right to take action on existing or future violations.
 
Article 15 Applicable Law and Dispute Resolution
 
1. This contract is signed in accordance with PRC laws and applicable PRC laws.
 
2. x The contract dispute can be resolved in accordance with the main contract.
 
Article 16 This agreement becomes effective after signed by authorized
representatives (if natural person, it should be signed by this natural person,
if legal person or other organization, it should be signed and stamped by
authorized person).


 
/s/ Nannan Fu
 
Party A (Stamp)
Signature of legal representative or deputy:
Date: May 5th, 2011
 


/s/ Dang Yu Pan
 
Party B (sign)
Signature of legal representative or deputy:
Date: May 5th, 2011
 
 
 

--------------------------------------------------------------------------------

 
 